280 S.W.3d 748 (2009)
STATE of Missouri, Plaintiff/Respondent,
v.
Tavis DEAN, Defendant/Appellant.
No. ED 90817.
Missouri Court of Appeals, Eastern District, Division Four.
March 3, 2009.
Alexandra E. Johnson, St. Louis, MO, for appellant.
Chris Koster, Attorney General, Richard A. Starnes, Assistant Attorney General, Jefferson City, MO, for respondent.
*749 Before NANNETTE A. BAKER, C.J., and KATHIANNE KNAUP CRANE, J., and MARY K. HOFF, J.

ORDER
PER CURIAM.
Tavis Dean (Defendant) appeals from the trial court's judgment and sentence imposed after a jury found him guilty of: 1) two counts of forcible sodomy, in violation of Section 566.060[1]; 2) one count of kidnapping, in violation of Section 565.110; and 3) one count of armed criminal action, in violation of Section 571.015. The jury sentenced Defendant to concurrent terms of fifty years for the forcible sodomy convictions, eight years for the kidnapping conviction, and fifteen years for the armed criminal action conviction. The trial court ordered the terms for kidnapping and armed criminal action to be served consecutively to each other and consecutively to the terms for forcible sodomy, for a total term of seventy-three years.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).
NOTES
[1]  All statutory references are to RSMo Cum. Supp. 1998, unless otherwise noted.